Citation Nr: 1829120	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  09-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss, as of July 1, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1959.  Thereafter, he served in the Army Reserve and Army National Guard of West Virginia, Wyoming, and Colorado.

These claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In March 2010, the Veteran testified in support of these claims during a hearing held before a Decision Review Officer at the RO.  In December 2011, August 2014, October 2015 and August 2017, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  From July 1, 2010, to November 12, 2017, the Veteran's hearing loss ranged from mild to severe with no worse than level II hearing acuity in both ears. 

2.  Since November 13, 2017, the Veteran's hearing loss has ranged from moderate to severe with level VIII hearing acuity in the right ear and level VII hearing acuity in the left ear.

3.  The Veteran's pattern of right ear hearing loss is exceptional with puretone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

4.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's bilateral hearing loss.

5.  Service-connected disabilities do not prevent the Veteran from obtaining or maintaining gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for bilateral hearing loss, from July 1, 2010, to November 12, 2017, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2017). 

2.  The criteria for entitlement to an initial 50 percent rating, but not higher, for bilateral hearing loss, as of November 13, 2017, but not earlier, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2017). 

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b), (c) (2017).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b), (c) (2017). 

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that VA should obtain on his behalf, or that any of the VA examinations he underwent in support of this appeal were inadequate.  No further notice or assistance is therefore necessary.  

Analysis

The Veteran seeks a compensable rating for bilateral hearing loss as of July 1, 2010, and entitlement to TDIU.  According to written statements he submitted during the course of this appeal and March 2010 hearing testimony, his hearing worsened after February 2009, affecting his ability to communicate and work.  He states that he is not able to wear hearing aids, particularly on the left, most of that ear having been removed to treat skin cancer.  His representative requests an initial 40 percent rating to compensate for hearing loss and the assignment of a TDIU rating.   

The Board finds that the record supports the assignment of a higher rating for bilateral hearing loss, as of November 13, 2017 only, but the preponderance of the evidence is against the assignment of TDIU, or any higher rating for bilateral hearing loss.

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two ratings are potentially applicable, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

Where a rating for a disability has been granted and the assignment of a rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2017).

Increased Rating

Bilateral hearing loss has been rated 0 percent pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, as of July 1, 2010.  Ratings for hearing loss disability range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2017).

The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85. 

In cases of exceptional hearing loss, when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, with each ear being evaluated separately.  38 C.F.R. § 4.86(a) (2017).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral with each ear being evaluated separately.  38 C.F.R. § 4.86(b) (2017).

Here, according to the available treatment records in the file, the Veteran had mild to severe hearing loss long before July 1, 2010, at least as early as 2001, when he was noted to be wearing hearing aids.  During an audiology consultation in July 2007, a provider characterized the Veteran's hearing loss in that manner and noted no change in hearing from 2005 to 2007.  From 2007 to 2009, the Veteran was seen for hearing aid adjustments, but did not report an increase in hearing loss.  

According to a VA examiner who evaluated the Veteran in February 2015, the Veteran's hearing loss worsened after February 2009.  VA audiological examinations dated in and after February 2009 show gradually worsening pure tone thresholds and speech recognition scores.  

In February 2009, during a VA audiological examination, an audiometer revealed the following pure tone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
35
70
70
75
LEFT
35
70
70
75

An examiner noted average decibel loss of 62.5 in each ear and speech discrimination of 92 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed mild to severe hearing loss in each ear, with excellent word recognition on the right and good word recognition on the left.  

In December 2009, during a VA audiological examination, audiometric testing found the following pure tone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
50
75
80
90
LEFT
50
75
80
80

An examiner noted average decibel loss of 73.75 in the right ear and 71.25 in the left ear and speech discrimination of 84 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed moderate to profound hearing loss in the right ear and moderate to severe hearing loss in each ear.  

In August 2009, the Veteran underwent a private audiological examination, the results of which the RO transferred to a VA examiner for interpretation.  In August 2010, the VA examiner indicated the findings showed the Veteran had mild to severe hearing loss in both ears, with speech recognition of 88 percent on the right and 100 percent on the left.  It is unclear whether the private examination was conducted by a state-licensed audiologist and involved Maryland DNC speech discrimination testing, as is required under 38 C.F.R. § 4.85 (2017).  

Since July 1, 2010, the Veteran has undergone two audiological examinations that meet the criteria of 38 C.F.R. § 4.85, one in February 2015 and another in November 2017.  In March 2012, he underwent a private audiological examination, the results of which the RO transferred to a VA examiner for interpretation.  According to that examiner, audiometry testing found the following pure tone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
40
75
--
75
LEFT
35
75
--
75

The examiner cited the requirements of 38 C.F.R. § 4.85, however, and cautioned that the identity of the tester was unknown and the test did not include a pure tone threshold at the 3000 Hz level.  

In February 2015, during a VA audiology examination, audiometric testing found the following pure tone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
50
75
80
70
LEFT
40
75
80
70

An examiner noted average decibel loss of 69 percent in the right ear and 66 percent in the left ear and speech discrimination of 96 percent in the right ear and 92 percent in the left ear.  

Applying those findings to Table VI results in numeric designations of II for the right ear and left ear.  These numeric designations warrant the assignment of a 0 percent rating under Table VII.

In November 2017, during a VA audiology examination, audiometric testing found the following pure tone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
20
70
80
85
LEFT
35
70
70
80

An examiner noted average decibel loss of 64 percent in each ear and speech discrimination of 48 percent in the right ear and 56 percent in the left ear.  The examiner characterized the hearing loss as moderate to severe.

Those findings show an exceptional pattern of right ear hearing loss with a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, the Veteran's hearing loss is to be rated under 38 C.F.R. § 4.86(b).  Applying those findings to Table VI results in numeric designations of VIII for the right ear, which is elevated to IX under 38 C.F.R. § 4.86(b), and VII for the left ear.  Applying those findings to Table VIA results in numeric designations of V for each ear, less advantageous to the Veteran.  The higher numeric designations from Table VI, to include the elevated right ear numeric designation, warrant the assignment of a 50 percent rating under Table VII.  

The Board finds that a rating in excess of 50 percent is not warranted even after considering the Veteran's reported inability to wear hearing aids, including due to the documented loss of most of the left ear secondary to skin cancer.  When the Veteran underwent the VA audiological examinations noted above, he did so without the use of his hearing aids.  38 C.F.R. § 4.85(a).  Therefore, his hearing acuity, now assigned a disability rating, is based on his ability to hear without the use of hearing aids.   

In certain circumstances, the Board may assign a higher initial rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321, for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

If the claimant or the evidence raises the question of entitlement to a higher initial rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  The comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate. The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as governing norms, including marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).   

In this case, the Veteran contends that his hearing loss interferes with working, thereby raising the question of entitlement to a higher initial rating on an extraschedular basis.  The Board finds that referral is not necessary.  The rating criteria reasonably describe the Veteran's hearing disability level and symptomatology by assigning levels of impairment based on objective testing and considering the Veteran's exceptional pattern of right ear hearing loss, first evident on November 13, 2017.  

The Veteran reports difficulty understanding and communicating and the Board recognizes the functional effects of such difficulty on daily life.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating schedule, however, contemplates that difficulty and was purposely designed to compensate for such effects, including at work and at home.  38 C.F.R. §§ 4.1, 4.10, 4.15, 4.85. 

Moreover, the rating schedule specifically includes a special section for evaluating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  That section was added because the speech discrimination test may not indicate the severity of communicative functioning.  It was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  That was done because VHA found that when that pattern of impairment was present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  While results of speech discrimination tests with that type of hearing loss in a controlled setting were often near normal, they did not indicate the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.  64 Fed. Reg. 25,200, 25,203 (1999).  

The Veteran also contends that he needs hearing aids, but is no longer able to wear them, a fact contemplated in the rating schedule.  As previously noted, under 38 C.F.R. § 4.85(a), examiners tested the Veteran without the use of such aids, thereby ensuring the results indicate the Veteran's true degree of hearing loss, uncorrected. 

TDIU

The Veteran claims that his service-connected bilateral hearing loss and tinnitus make him unemployable, thereby raising a request for the assignment of a TDIU rating, a component of his claim for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447  (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

TDIU may be assigned when a claimant's service-connected disabilities are rated less than total, but prevent the claimant from obtaining or maintaining all gainful employment for which education and occupational experience would otherwise qualify the claimant.  38 C.F.R. § 4.16 (2017).  If a claimant has only one disability, that disability must be rated 60 percent or more.  If the claimant has two or more disabilities, there shall be at least one rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

The Veteran does not meet those requirements.  He is service connected for bilateral hearing loss, now 50 percent disabling, and tinnitus, rated 10 percent disabling.  His combined disability rating is less than 70 percent.  In such a case, a claimant may still be entitled to a TDIU provided the claimant meets the basic entitlement criteria noted above.  38 C.F.R. § 4.16(b) (2017).  The case may be referred to appropriate VA officials to review and consider the assignment of TDIU.  In this case, the Board finds that the criteria for referral are not met.

In February 2015 and July 2016, a VA examiner addressed the effect of the Veteran's hearing loss and tinnitus on his ability to work and found he would have difficulty in a work setting.  The examiner explained that, although the tinnitus would not interfere with the Veteran's employment activities, it not being particularly bothersome, the extent of his hearing loss would impair both volume and understanding.  He would have difficulty working with the public either in person or on the telephone (would misunderstand, have to ask the individual to repeat himself multiple times, still not fully comprehending, and have no visual cues), and difficulty understanding instructions, resulting in various mistakes and miscommunication.   

In November 2017, another VA examiner found that the Veteran's hearing loss impacted his ability to work, including by making it difficult to hear when people were talking to him.  When there was a group, he tries to focus on faces and read lips.  The examiner indicated that he would not be able to work easily with or without the use of hearing aids.  The examiner explained that the Veteran had moderate to severe hearing loss and poor word understanding, approximately 50 percent in both ears, which would make communication difficult and preclude working on a telephone.  The VA examiner nonetheless concluded that the Veteran, although limited in certain positions due to hearing loss, such as those requiring critical communication in difficult listening situations, could work.  The examiner noted that individuals with profound hearing loss who are deaf are able to secure and maintain employment in a variety of careers and that the Veteran could work in a quiet environment, requiring one on one or digital communication.  

The Veteran has not submitted a medical opinion refuting those of the VA examiners.  His assertions thus represent the only evidence of record suggesting that his service-connected disabilities make him unable to obtain and maintain gainful employment.  The Board finds the VA examiners' opinions more probative, based on a review of the Veteran's audiological findings and supported by rationale and medical expertise.  The Veteran has not explained why his service-connected disabilities preclude all types of employment.  Accordingly, the Board concludes that the criteria for a TDIU are not met.  




ORDER

Entitlement to a compensable rating for bilateral hearing loss, from July 1, 2010, to November 12, 2017, is denied.  

Entitlement to a 50 percent rating, but not higher, for bilateral hearing loss, as of November 13, 2017, but not earlier, is granted.

Entitlement to TDIU is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


